By tub Court.
The issue in actions of ejectment being formed in our practice more summarily than in other actions, the court has been liberal in the exercise of the'r discretion to protect the defendant from the inconvenience which in some cases may hence result, where the action is commenced very near the term, 'the circuit in close succession, a real defence intended, and involving matters of intricacy and complexity, requiring laborious and careful preparation; and the mode heretofore pursued has been by an extension of the time of entering into the common or consem rule. In the present instance if such application had been made at February Term, and a proper case sustained, the court would doubtless have allowed time.
*376•In our practice the plea is usually handed with the consent rule to the attorney of the plaintiff. Den v. Wilson, 2 South. 680, by Kilpatrick, C. J. “ In practice, the issue is always joined when the consent rule is entered into.” It is not intended here to say, because not necessary, whether this is indispensable in all cases; when it may be departed from, ah application to the court however is certainly to be commended. But from the usual practice, and the common acceptation of the phrase “’exchange the consent rules,” the plaintiff’s attorney was fully warranted in understanding that the plea was to accompany the rule, and if a different course was intended, that- candor so honorable, so useful, nay, so indispensable in professional intercourse, required the attorney of the defendant to have mentioned his intention. This judgment is in our opinion regular, and
The motion overruled.